J-A26026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CAROLINE MANN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL MANN                               :
                                               :
                       Appellant               :   No. 1002 EDA 2020

                Appeal from the Order Entered March 18, 2020
        In the Court of Common Pleas of Northampton County Domestic
                      Relations at No(s): No. DR-0101717


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 06, 2021

        Michael Mann (Husband) appeals, pro se, from the order, entered in the

Court of Common Pleas of Northampton County on March 18, 2020, finalizing

the trial court’s July 9, 2019 order of support for the parties’ three minor

children. Husband challenges the trial court’s calculation of his income for

support purposes; he also challenges the calculation of Caroline Mann’s

(Wife’s) income with respect to allowances for childcare expenses. After our

review, we affirm on the basis of the opinion authored by the Honorable

Jennifer R. Sletvold.

        The parties were married in 2004. Husband filed a complaint in divorce

on May 1, 2017. On August 4, 2017, Wife filed a complaint seeking alimony

pendent lite (APL) and support for the parties’ three minor children, who were

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26026-20



then ages two, five and six.      Both parties appeared with counsel for a

scheduled conference on September 29, 2017.

      [At the conference, Wife] reported being employed full time as a
      teacher in Clinton, NJ, earning an annual salary of $64,425.00,
      paid semi-monthly over 10 months. [Wife] reported union dues of
      $64.55 per pay and a mandatory retirement deduction of $236.44
      per pay. [Wife] reported providing health insurance for the
      children as well as [Husband] at a cost of $351.09 per pay. [Wife]
      reported costs for a nanny of $10.00 per hour, for an average of
      25-35 hours per week. The nanny’s contract was for 190 days per
      year following [Wife’s] school schedule. Verification of the nanny’s
      salary was submitted to the Domestic Relations Section ("DRS")
      via pay stubs paid to the nanny. [Wife] reported an additional
      childcare expense for one of the children in the amount of $175.00
      per month for 3 days a week from 9:00 a.m. to noon, plus an
      additional $30.00 per month for “Friday Lunch” at the childcare
      [center].

      [Husband, a registered nurse,] reported being employed for 9.5
      years full time as a transplant coordinator [for Gift of Life in
      Philadelphia], earning an average annual base salary of
      $103,682.00, plus an annual bonus. [Husband] received $76.93
      biweekly for waiving his health coverage through his employer.
      [Husband] also reported owning and operating an automobile
      customization company, Moto East, LLC, but reported that the
      business was closing and the assets were being liquidated.
      Counsel agreed that issues related to Moto East, LLC [Moto East],
      would be dealt with in equitable distribution. [Husband] also
      received veteran's benefits in the amount of $589.12 per month.

Trial Court Opinion, 6/9/20, at 1-2.

      Thereafter, on November 1, 2017, the Honorable Paula A. Roscioli

entered an order directing Husband pay support in the amount of $4,320.00

per month, allocated as follows:    $3,130.00 for the basic support of three

children, $797.00 for APL, and $393.00 for arrears, effective September 5,

2017. That order took into account Wife’s health insurance, and childcare and


                                       -2-
J-A26026-20



nanny expenses, as well as the costs of gymnastics and dance classes for the

children. The order also provided that APL was set to terminate on September

4, 2019, unless Wife made a written request to continue APL.

      Over the next two years, Husband filed several petitions for support

modification and Wife sought continuance of her APL. The trial court’s opinion

sets forth the procedural history in considerable detail, and we need not repeat

it here. See Trial Court Opinion, supra at 3-10.      Ultimately, on March 18,

2020, Judge Sletvold entered an order, which finalized the July 9, 2019

support order. That order provides:

      And now, [this] 9th day of July 2019, [Husband is] ordered to pay
      $4,923 per month for support effective 03/01/19[,] allocated
      $3,392 for the support of three children, $1,084 for [APL], and
      $447 for arrears.       [Husband] is responsible for 73% of
      unreimbursed medical expenses after the annual $250 per
      dependent deductible has been met. [Wife] is ordered to provide
      medical insurance coverage. [APL] will terminate on 09/04/19
      absent a written request from [Wife] indicating the need for
      continued support, which must be received by Domestic Relations
      prior to said termination date. Order takes into consideration
      [Wife’s] childcare costs and preschool costs as permitted in the
      order of court 01/26/18. [Wife] is directed to notify [Husband]
      and the Domestic Relations section in writing within 7 days of a
      reduction     in    her     childcare   or    preschool     costs.
      Psychiatric/psychological expenses are to be considered through
      the uncovered medical policy. Order is based on [Husband’s]
      2018 federal income tax return. In the event health insurance
      cover[age] for the dependents on the order terminates, both
      parties are responsible to provide insurance if available at a
      reasonable cost. All other contingencies of the order of court
      dated 01/26/18 remain in full force and effect.

Order, 7/9/19.




                                      -3-
J-A26026-20



      Husband filed a timely appeal and a praecipe for self-representation and

withdrawal of current counsel. On April 15, 2020, the trial court entered an

order directing Husband to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b) within twenty-one days. Husband filed

his timely Rule 1925(b) statement on May 1, 2020.        He now presents the

following issues for our review:

      1. Did the Honorable Court err in assessing an additional $3,385
      in monthly income to [Husband] without taking into consideration
      legitimate business expenditures, tax implications, funds
      availability, and subsequent payments to [Husband]?

      2. Did the Honorable Court err by assigning vehicles exclusively
      used for business purposes as available income to [Husband], and
      assess capital expenditures as income that would later be
      attributed to the business as equipment/vehicle sales, thus double
      counting income?

      3. Did the Honorable Court place too heavy of a burden on
      [Husband] with a $4,923 monthly ordered amount based on a
      fictitious picture of the business, thus placing him in excess debt
      and without enough income for basic sustenance?

      4. Did the Honorable Court wrongfully allow [Wife] to claim
      childcare expenses in excess of what is needed?

Appellant’s Brief, at 2-3.

      Following is our well-settled standard of review and applicable principles

of law with respect to a support order:

      When evaluating a support order, this Court may only reverse the
      trial court’s determination where the order cannot be sustained on
      any valid ground. We will not interfere with the broad discretion
      afforded the trial court absent an abuse of [that] discretion or
      insufficient evidence to sustain the support order. An abuse of
      discretion is not merely an error of judgment; if, in reaching a
      conclusion, the court overrides or misapplies the law, or the


                                     -4-
J-A26026-20


     judgment exercised is shown by the record to be either manifestly
     unreasonable or the product of partiality, prejudice, bias or ill will,
     discretion has been abused. In addition, we note that the duty to
     support one’s child is absolute, and the purpose of child support
     is to promote the child’s best interests.

Silver v. Pinskey, 981 A.2d 284, 291 (Pa. Super. 2009) (citation and

quotation marks omitted). “The assessment of the credibility of witnesses is

within the sole province of the trial court.” Calabrese v. Calabrese, 682

A.2d 393, 395 (Pa. Super. 1995).

     “An award of support, once in effect, may be modified via petition at

any time, provided that the petitioning party demonstrates a material and

substantial change in [his or her] circumstances warranting a modification.”

Plunkard v. McConnell, 962 A.2d 1227, 1229 (Pa. Super. 2008), citing 23

Pa.C.S.A. § 4352(a) (“A petition for modification of a support order may be

filed at any time and shall be granted if the requesting party demonstrates a

substantial change in circumstances.”) and Pa.R.C.P. 1910.19.

     Rule 1910.19 provides:

     Pursuant to a petition for modification, the trier-of-fact may
     modify or terminate the existing support order in any appropriate
     manner based on the evidence presented without regard to which
     party filed the petition for modification. If the trier-of-fact finds
     that there has been a material and substantial change in
     circumstances, the order may be increased or decreased based on
     the parties’ respective monthly net incomes, consistent with the
     support guidelines, existing law, and Pa.R.C.P. [] 1910.18(d), and
     the party’s custodial time with the child at the time the
     modification petition is heard.

Pa.R.C.P. 1910.19(c). “The burden of demonstrating a material and

substantial change rests with the moving party, and the determination of

                                      -5-
J-A26026-20



whether such change has occurred in the circumstances of the moving party

rests within the trial court’s discretion.”     Plunkard, 962 A.2d at 1229

(citations and internal quotation marks omitted).

     Husband first argues that the trial court erred in calculating his income,

assessing   an   additional   $3,385.00   per   month   “without   taking   into

consideration legitimate business expenditures, tax implications, funds

availability, and subsequent payments to [Wife].” Appellant’s Brief, at 13.

See also Pa.R.A.P. 1925(b) Statement, at ¶ 2. With respect to this claim, the

trial court found Husband’s testimony unconvincing.            Moreover, the

documents Husband presented to support this claim, including profit and loss

statements, were not certified by an accountant. The court noted that the

domestic relations section (DRS) accountants reviewed Husband’s business

tax return for 2018 and determined that

     [Husband] had total [monthly] disposable income of $3,385.69
     from his new company. Husband did not convince the court
     otherwise. [Husband’s] personal tax returns reflected monthly
     disposable income of $7,162.24. Combining these amounts with
     [Husband’s] $600 in VA benefits, DRS properly calculated
     [Husband’s] adjusted monthly net income to be $11,480.00 for
     child support calculation purposes.

Id. at 18. We find no error or abuse of discretion. Silver, supra. See Trial

Court Opinion, 6/9/20, at 15-17 (depreciation and depletion expenses should

be deducted from gross income only where they reflect actual reduction in

personal income of party seeking claimed deductions).




                                     -6-
J-A26026-20



      In his second issue, Husband claims that the trial court erred in including

$1,044.00 as income, arguing that this depreciation claim for a truck was

actually an “expenditure[]” and since 2018 “was the first year of operation of

this business, any claimed depreciation must, by operation of logic, be an

actual outlay of money invested into the business[.]” Appellant’s Brief at 20.

Thus, he argues, “$1,044 ($8,349 divided by 8 months of operation of the

business in 2018), should be removed from his assessed additional monthly

income.” Id. He also claims “$8,000-$9,000 of the income attributed” to him

was held by the company (Xero Limit, Inc.) as inventory, and was “not cash

flow” available to him. Id. These claims are meritless. The trial court found

Xero Limit was not a start-up or new business, but rather a continuation of his

former business, Moto East, under a new name. Moreover, Husband at no

time “provided expert testimony or other authority in support of his allegations

that he was required to maintain a certain inventory or retain earnings for

potential chargebacks as he testified in his deposition.” Trial Court Opinion,

supra at 17. Further, the court found Husband used the truck for personal

use, and, although depreciation was an allowable expense on an income tax

return, it did not result in a loss of cash flow to the business. See McAuliffe

v. McAuliffe, 613 A.2d 20, 22 (Pa. Super. 1992) (“Depreciation and depletion

expenses that are allowed under federal income tax law will not automatically

be deducted from gross income for the purpose of determining support

responsibilities.”); Flory v. Flory, 527 A.2d 155, 157 (Pa. Super. 1987) (trial

court erred by calculating father's income based on income reported on tax

                                      -7-
J-A26026-20



return alone; “[f]ederal income tax law permits deductions that may not

reduce a parent’s disposable income.”).

      Next, Husband claims the trial court’s order requiring him to pay

support, APL, and arrears in the amount of $4,923.00 “places too heavy a

burden” on him.       Appellant’s Brief, at 25.   Husband essentially claims his

support obligation is too high. We find no error or abuse of discretion. See

Trial Court Opinion, supra at 19 (“[T]he parties’ incomes were established

following review of the file, all documents submitted, the parties’ testimony,

and the DRS accountant’s review of the parties’ tax returns[;] the [c]ourt

followed the [child support] guidelines and formulas set forth in the

[Pennsylvania Rules of Civil Procedure 1910.16-1 through 1910.16-7] to enter

the July 9, 2019 [o]rder setting [Husband’s] support obligation.”).

      Finally, Husband claims the trial court erred in calculating Wife’s

childcare expenses, claiming the expenses were “unsupported” and “in excess

of what was needed.” Appellant’s Brief, at 29.       Husband claims that he was

available for childcare duties, and thus part of the childcare expense was

unnecessary. Not only is this belied by the record, as the childcare expenses

were properly documented, but in his petition Husband sought modification

based on decreased earnings, not based on childcare expenses, and, as

Husband testified, he travels for his current job and is sometimes gone for a

week at a time.    There was no proof Husband was available for childcare

beyond that which is set forth in the parties’ custody order. Accordingly, this

claim is meritless.     See Trial Court Opinion, supra at 23 (“The childcare

                                       -8-
J-A26026-20



expenses were properly calculated, supported by the required documentation

and properly utilized in the calculation of [Husband’s] support obligation.”).

      Based on the foregoing, and after reviewing the certified record and

relevant case law, we discern no abuse of discretion in the trial court’s

rationale and calculation of Husband’s income and support obligation. We also

find no abuse of discretion in the court’s calculation of Wife’s income and

expenses. Accordingly, we decline to disturb the trial court’s order of support.

Silver, supra. We affirm the trial court’s order, and we direct the parties to

attach a copy of Judge Sletvold’s opinion in the event of further proceedings.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2021




                                     -9-
                                                                                                  Circulated 12/16/2020 09:24 AM
I
    I      0




               IN THE   COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY
                            COMMONWEALTH OF PENNSYLVANIA                                                                    9
                              DOMESTIC RELATIONS SECTION
                                                                                                            ,[)     U.      Le1-1     7_




        CAROLINE MANN,                                  )      No: DR-101717                                         x          ;.z

                         Plaintiff                      )      PASCES No.: 8671.16677                        m       %et
                v.                                      )      Sup. Ct. No.: 1002 EDA 2020
                                                                                                                            Gqc
                                                        )                                                    Fr1             f4        "S
                                                                                                                                            't


        MICHAEL MANN,                                   )                                                             CA'
                 Defendant                              )

        PENNSYLVANIA RULE OF APPELLATE PROCEDURE 1925 a STATEMENT

                 AND NOW, this        1111   day of 3une, 2020, the Court issues the following statement

        pursuant to Pa.R.A.P. No. 1925(a):

                                                      Procedural History

                 This matter is before the Superior Court on Defendant's appeal of our Order of

        Court dated March 18, 2020.

                 On August 24, 2017, Plaintiff, Caroline Mann, filed a Complaint for Support

        against Defendant, Michael Mann, to establish support for three (3) children. See

        Complaint for Support, Mann          v.   Mann, DR -101717 (C.P, Northampton 8/24/2017). The

        parties were ordered to appear at         a   conference to occur on September 29, 2017. On

        September 6, 2017, counsel for Plaintiff filed a Complaint for Alimony Pendente Lite.

        See Amended Complaint, Mann, supra.                 (CR Northampton 9/5/2017).'
                 The parties appeared with counsel for the scheduled conference. See Summary of

        Trier of Fact, Mann, supra. (C,P. Northampton 10/2/2017). Plaintiff reported being

        employed full time as a teacher in Clinton NJ, earning an annual salary of S64425.00,




         'Plaintiffs Complaint for Alimony Pendente Lite was contained in her Answer and Counterclaim filed in
        the parties' divorce action, which was then filed with the Domestic Relations Section ("DRS") in the
        instant support matter.
                                                                             6/0912020 Original b Docketing
                                                                             XC: The Honorable Jennifer R, Sletvold
                                                                                   Lisa Yany Velszlemlein (DRS Director)
                                                                                   Michael Mann
                                                                                   Carolina Mann
                                                                                   Bruce A. Thomas, ESQ
                                                                                            11'112rvirsr      Mailed 8/17/202C1
paid semi-monthly over 10 months. Id. Plaintiff reported union dues        f   564.55 per.pay

and a mandatory retirement deduction of $236.44 per pay. Id. Plaintiff reported

providing health insurance for the children as well as Defendant at a cost of $351.09 per

pay. Id. Plaintiff reported costs for a nanny of $10.00 per hour, for an average of 25-35

hours per week. Id. The nanny's contract was for 190 days per year following Plaintiffs

school schedule. Id. Verification of the nanny's salary was submitted to the Domestic

Relations Section ("DRS") via pay stubs paid to the nanny. Id. Plaintiff reported an

additional childcare expense for one of the children in the amount of $175.00 per month

 for   3   days a week from 9:00 a.m. to noon, plus an additional $30.00 per month for

 "Friday lunch" at the childcare. Id.

             Defendant reported being employed for 9.5 years full time as a transplant

 coordinator, earning an average annual base salary of $103,682.00, plus an annual bonus.

 Id. Defendant received $76.93 biweekly for waiving his health coverage through his

 employer. Id. Defendant also reported owning and operating an automobile

 customization company, Moto East, LLC, but reported that the business was closing and

 the assets were being liquidated. Id. Counsel agreed that issues related to Moto East,

 LLC would be dealt with in equitable distribution. Id. Defendant also received veteran's

 benefits in the amount of $589.12 per month, Id.

             On November    1,   2017, the Honorable Paula A. Roscioli entered an Order of Court

 directing Defendant to pay monthly support in the amount of $4,320.00, allocated

 $3,130.00 for the basic support of 3 children, $797.00 for alimony pendente lite ("APL")

 and $393.00 for arrears, effective September 5, 2017. See Order of Court, Mann, supra.

 (C.P. Northampton 11/6/2017). The Order           als noted that from August 24. 2017 through


                                                    2
September 4, 2017, the Order was for child support only in the amount of $3,130.00 per

month for the basic support of the three (3) children. Id. The Order took into account

Plaintiff's health insurance, childcare and nanny expenses, as well as the costs of

gymnastics and dance for the children. Id. APL was set to terminate on September 4,

2019 absent written request from Plaintiff to continue APL. Id.

       On November 13, 2017, Defendant filed a written demand for a de novo hearing.

The parties were ordered to appear at a hearing to occur on January 24, 2018. See Order

of Court, Mann, supra. (C.P. Northampton 11/21/2018). The parties appeared for the

hearing on January 24, 2018, and on January 26, 2018, the Honorable Samuel Murray

entered an Order of Court setting Defendant's support obligation for the period of August

24, 2017 through September 4, 2017 at $2,781.00 per month for the basic support of the    3


children. See Order of Court, Mann, supra. (CP. Northampton 1/26/2017). Effective

September 5, 2017, Defendant was directed to pay $3,550.00 per month, allocated

$2,781.00 for basic support of the children, $445.00 for alimony pendente lite. and

$324.00 on arrears. Id. The Order was based on a net monthly income for Defendant of

$7,676.00, which included Defendant's gross wages of $9,053.00, $589.00 veteran's

disability, and a $9,000.00 bonus annualized over 12 months. Id. The Order was based

on Plaintiff's monthly net income of $3,413.00, which was calculated from her net annual

 salary of $64,425.00, a union dues deduction of $108.00 per month, and a mandatory

 pension deduction of $394.00 per month. Id. The Order took into account Plaintiff's

 nanny expense of $950.00 per month and a preschool expense for one child in the amount

 of $175.00 per month for nine (9) months, annualized. Plaintiff's request for contribution

 toward other extracurricular expenses was denied. Id. By agreement, Defendant was




                                              3
credited $2,209.56 for a direct mortgage payment. Id.

       On May 25, 2018, Defendant filed a Petition for Modification seeking to reduce

his support obligation as a result of a decrease in income and a change in his tax filing

status, On June 5, 2018, the parties were ordered to appear at a modification conference

to occur on July 9, 2018.

       The parties appeared at the DRS with counsel on July 9, 2018 fbr the scheduled

modification conference. See Alimony Pendente Lite Conference Notes, Mann, supra.

(C.P. Northampton 7/9/201 8). Defendant reported being employed as a transplant

coordinator with a bi-weekly gross salary of $4,224.23. Id. Defendant also reported

receipt of a $3,500.00 Christmas bonus. Id. Defendant's income was established via

paystubs submitted at the conference. Id. Defendant reported that while his prior

business was closed in 2017, he engaged in online tuning of computers for cars and

generated approximately $20,000.00 in sales in 2017. Id. At the time of conference,

Defendant's 2017 tax returns were on extension. Id. The DRS conference officer

advised Defendant that he had one (1) week from the date of conference to provide an

accountant- certified profit and loss statement for his 2017 personal and business tax

returns. Id.

        Plaintiff remained employed as a schoolteacher, with an annual salary of $64,425.

Id. Plaintiff was responsible for a pension contribution of $236.44 per pay and union

dues of $64.55 per pay. Id. Plaintiff continued to provide health insurance fbr all of the

parties to the action at a cost of $381.71 per pay. Id. Plaintiff reported the costs of the

nanny, who was compensated at $12.00 per hour for approximately 30-35 hours per week

during the school year. id. Plaintiff also reported a preschool cost of $120.00 per month




                                              4
from September through May for one child. Id. Defendant agreed that the cost of the

nanny was appropriate, Id. Plaintiff was given one (1) week to provide a notarized

statement regarding the cost of the nanny and the contract of the preschool expense. Id.

       The issue of counseling costs for one of the children was discussed. Id. There

was no agreement as to contribution to the costs of counseling, however, Defendant

acknowledged he signed a consent for treatment with the psychologist. Id. Plaintiff was

granted a week to submit a letter from the psychologist indicating the necessity of the

treatment sessions. Id. The DRS conference officer noted that all issues related to

Defendant's business and any joint debts were to be addressed in the parties' divorce. Id.

       Between the time of the conference and July 18, 2018, Plaintiff submitted to DRS

an updated notarized contract for the nanny, as well as verification of preschool

enrollment for one child at the cost of $120.00 per month, See Alimony Penciente Lite

Follow -Up Notes, Mann, supra. (C.P. Northampton 7/18/2018). The conference officer

noted that in the January 26, 2018 Order, Judge Murray had previously allowed a

preschool expense for one of the other children of this matter, and concluded, therefore,

that it would be an allowable for expense for the parties' youngest child as well. Id. The

conference officer received confirmation from Plaintiffs employer that a life insurance

deduction reflected on her paystubs was mandatory. Id. The conference officer also

received correspondence from the child's psychologist indicating that one of the children

attended therapy sessions from April 2017 through June 14, 2018, but that therapy is no

longer needed. Id. The conference officer determined that since Defendant did sign the

consent to treat. he would be liable for his proportionate share through the uncovered

medical policy. Id.
        Plaintiff was determined to have an average monthly gross income of $5,567.00,

with an adjusted monthly net of $4,034.00, based upon her annual salary, less the

mandatory pension, life insurance and union dues, along with an increase of $198.42 as a

result of the child tax and earned income credits. Id. Defendant was determined to have

an average monthly gross income of $10,044.00 and an adjusted monthly net income        of

$7,378.00, derived from his base salary, annual Christmas bonus, and VA benefits

reported to be $600.00 per month. Id.

        On July 18, 2018, the Honorable Paula Roscioli entered an Order directing

Defendant to pay support in the amount of $3,225.00 per month, allocated $177.00 for

APL, $2,755.00 for support of the 3 children, and $293.00 on arrears. See Order of

Court, Mann, supra. (C.P. Northampton 7/20/2018). Defendant was determined to be

responsible for 65% of unreimbursed medical expenses after the $250.00 annual

deductible per dependent has been met. Id. Plaintiffs childcare and preschool costs

were considered. Id. The Order noted that Psychiatric and Psychological expenses were

to be considered through the uncovered medical provisions of the Order. Id. All other

contingencies of the January 26, 2018 Order remained in full force and effect. Id.

        On May 17, 2019, Defendant filed a Petition for Modification seeking to reduce

his support obligation as a result of Plaintiff allegedly no longer paying his health

insurance costs. See Petition for Modi fication, Mann, supra. (C.P. Northampton

5/17/2019). The parties were ordered to appear at modification conference to occur on

June 17, 2019. The parties appeared with counsel at DRS for the June 17, 2019

conference. Sec Conference Notes, Mann, supra. (C.P. Northampton 6/17/2019). The

parties agreed to a retroactive effective date of March 1, 2019 for a modified Order of




                                              6
Support as a result of Plaintiff no longer paying Defendant's health insurance costs. Id.

Plaintiff's income was reviewed, along with the mandatory retirement. life insurance and

union dues. Id. Plaintiff's Federal Income Tax return was submitted for review. Id.

Defendant's income was also reviewed. Id. Defendant received a bi-weekly salary in the

amount of $4,342.23 for full time work, with no union dues or retirement deductions. Id.

Defendant reported receiving a $4,000.00 Christmas bonus. Id. Defendant reported no

longer receiving the additional payment for waiving his employer's health insurance as

he began utilizing that coverage. Id. No consideration was given for Defendant's

company car. Id. On questioning from opposing counsel, Defendant indicated that he

had opened a new business, "Xero Limit", that did the same type of work as the prior

business that had been closed and dealt with in equitable distribution. Id. At the

conference, Defendant was "not forthcoming regarding his income" and did not have his

business income tax return. Id. Defendant was directed to submit his business tax return,

along with an accountant -certified profit and loss statement within fourteen (14) days of

the conference. Id. The parties both had insurance costs, which were to be considered in

the support calculation. Id. Plaintiff continued to incur the nanny and preschool costs_

Id. As in the previous Order, no consideration was to be given for additional

extracurricular expenses. Id.

       Following the conference, Defendant submitted his 2018 business tax return, and

both parties' tax returns were submitted to the DRS accountants   For   review. See July 9.

2019 Follow-Up Notes, Mann, supra. (C.?. Northampton 719/2019). Defendant

submitted a profit and loss statement, however, it was not accountant certified, so it was

not considered by DRS. Id. The conference officer noted that, while the parties agreed




                                             7
that Defendant's prior business would be dealt with in equitable distribution, there was no

agreement as to the current business, so Defendant's income from the business, "Zero

Limit", would be prorated over the   8   months in 2018 that the business was open. Id.

Defendant was determined to have monthly disposable income from the company

totaling $3,585.69, along with $7,162.00 monthly disposable income as reflected in his

personal tax return. Id. When added to his $600.00 per month VA benefits, Defendant's

adjusted monthly net income totaled $11,148.00, based on his tax -filing status. Id. The

support calculation was run utilizing the parties' net incomes, considering Plaintiff s

childcare expenses and the parties' health insurance premiums. Id. As per the Uniform

Support Guidelines, the conference officer determined Defendant's support obligation to

be $4,476.00 per month, allocated $3,392.00 for the support of the three children and

           for APL with an additional 10% towards

        On July 8, 2019, counsel for Plaintiff filed a request for continued APL. The

parties were ordered to appear at a complex/separate listing hearing to occur on August

12, 2019. See Order   of Court, Mann, supra. (C.P. Northampton 7/12/2019).

        On July 9, 2019, Judge Roscioli entered an Order directing Defendant to pay

$4,923.00 per month for support, effective March     1,   2019, allocated $3,392.00 per month

for the support of 3 children, $1,084.00 for APL, and $447.00 for arrears. See Order of

Court, Mann, supra. (C.P. Northampton 7/11/2019). Defendant was determined to be

responsible for 73% of unreimbursed medical expenses after the annual $250.00 per

dependent deductible was met. Id. Plaintiff was ordered to provide medical insurance

for the children. Id. APL was set to terminate on September 4, 2019 absent written

request to continue APL from Plaintiff. Id. The Order indicated that the childcare and




                                                8
preschool costs permitted in the January 26, 2018 Order were taken into account, and that

the psychiatric and psychological expenses were to be considered through the uncovered

medical provisions of the Order. Id. The Order was based on Defendant's 2018 Federal

Income Tax Return. Id. All other contingencies of the January 26, 2018 Order remained

in full force and effect. Id.

        On July 16, 2019, Defendant filed a written demand for a de novo hearing as to

the July 9, 2019 Order. On July 19, 2019, correspondence was sent by the DRS to the

 parties/counsel indicating that Defendant's objections to the July 9, 2019 Order and

 Plaintiffs request for continued APL would be heard at the August   12, 2019 hearing.

 The August 12, 2019 hearing was subsequently continued to September 18, 2019.

        On September 18, 2019, the parties appeared before the Court. Also on

 September 18, 2019, Defendant filed a Petition for Modification to decrease his support

 amount due to allegedly decreased earnings. The parties were ordered to appear at a

 modification conference to occur on November 18, 2019. See Order of Court, Mann,

 supra. (C.P. Northampton 9/19/2019). The parties were subsequently ordered to appear

 at a rescheduled hearing on November 25, 2019. See Order of Court, Mann, supra. (C.P.

 Northampton 10/4/2019). The parties were directed to submit depositions to DRS within

 sixty (60) days of the September 18, 2019 hearing. Id. The Order also noted that APL

 was continued, by agreement of the parties, until the November 25, 2019 hearing. Id.

         On October 15, 2019, a contempt petition was issued against Defendant, and he

  was scheduled for a contempt hearing to occur on November 5, 2019. At the request of

  counsel for Defendant, the contempt hearing was continued to November 26, 2019. On

  November 21, 2019, Judge Roscioli entered an Order indicating that disposition of




                                              9
Defendant's Petition for Modification, filed on September 18, 2019, was being held in

abeyance pending a final ruling on Defendant's objection to the Order of Court dated July

9, 2019. See Order     of Court, Mann, supra. (C.P. Northampton 11/21/2019). The July 9.

2019 Order remained in full force and effect, and Defendant remained listed for the

November 26, 2019 session of non-compliance Court. Id.

       On November 22, 2019, at the request of counsel for Defendant, the NoveMber

25, 2019 hearing on the Defendant's objection to the July 9, 2019 Order and Plaintiff's

request to continue APL was continued to January 16, 2020. The hearing was

subsequently rescheduled to February 10, 2020.

        n November 26, 2019, the undersigned entered        an Order finding Defendant in

contempt of the support Order in this matter. See Order of Court, Mann, supra. (C.P.

Northampton 11/27/2019). Defendant was sentenced to a 6 -month period of probation.

 Id. Defendant was ordered to appear before the undersigned on February 11, 2020 to

 review compliance with the terms of probation. Id.

           On January 10, 2020, the parties filed a Petition for Review to Reinstate Alimony

 Pendente Lite Effective November 25, 2019, by written agreement of parties' counsel

 pending the hearing scheduled for February 10, 2020. Also on January 10, 2020, Judge

 Roscioli entered an Order of Court directing Defendant to pay $4,923.00 per month for

 support, effective November 25, 2019, allocated $4,476.00 for basic support of Plaintiff

 and the   3   children and $447.00 for arrears. See Order of Court, Mann, supra. (C.F.

 Northampton 1/10/2020). Arrears were set at $18,606.63 as of the date of the Order. Id.

 Defendant remained responsible for 73% of unreimbursed medical expenses above the

 $250.00 per dependent deductible. APL was reinstated effective November 25, 2019 per




                                                10
agreement of the parties and would terminate on February 10, 2020 pending the

scheduled the hearing. Id. The November 26, 2019 and July 9, 2019 Orders remained in

full force and effect, and Defendant remained under the terms of probation issued in the

November 26, 2019 Order. Id.

       On February 10, 2020, the parties appeared before the undersigned for the

scheduled hearing on Defendant's Objections to the July 9, 2019 Order and Plaintiff's

request to continue APL. AlsO on February 10, 2020, Defendant was removed from the

February 11, 2020 non-compliance Court hearing list as a result of regular payments

being received. On February 27, 2020, the undersigned entered an Order of Court

directing that APL would continue in accordance with the July 9, 2019 Order pending

final decision of the parties' divorce action, per agreement of counsel. See Order of

Court, Mann, supra, (C.P. Northampton 3/3/2020). We noted that the transcript of

Defendant's deposition was submitted at the February 10, 2020 hearing and that the

parties were to submit briefs as directed. Id. All other stipulations in the July 9, 2019

Order remained in full force and effect. Id.

        On March 4, 2020, DRS filed a Petition for Review to Revoke Defendant's

Probation and to list Defendant for a review hearing. Defendant was scheduled for a

contempt hearing to occur on March 17, 2020. On March 17, 2020, Judge Roscioli

entered an Order to freeze assets that was issued to Branch Banking and Trust Company

 as to Defendant's accounts.

        On March 18, 2020, the undersigned entered the Order of Court currently on

 appeal, making the July 9, 2019 Order final. See Order of Court, Mann, supra. (C.P.

 Northampton 3/19/2020)_ In accordance with the November 21, 2019 Order, Defendant's




                                               11
Petition for Modification, filed September 18, 2019, which had been held in abeyance,

was referred to DRS for further disposition. Id. All other stipulations in the July 9, 2019

Order and February 27, 2020 Order remained in full force and effect. Id.

       On April 13, 2020, Defendant filed his Notice of Appeal of our March 18, 2020

Order. See Notice of Appeal, Mann, supra. (C.P. Northampton 4/13/2020). Defendant

also filed a Praecipe for Self Representation and withdrawal of current counsel. See

Praecipe for Self Representation, Mann, supra. (C.P. Northampton 4/13/2020). On April

15, 2020, the undersigned entered an Order directing Defendant to file a Statement   of

Errors Complained of on Appeal within 21 days, which was specifically noted to be May

6, 2020. See Order   of Court, Mann, supra. (C.P. Northampton 4/15/2020), On May       1,

2020, Defendant filed his Statement of Errors Complained of On Appeal, averring as

follows:

                       1) Did the Honorable Court err in assessing an
               additional $3,385 in monthly income to Mr. Mann without
               taking into consideration legitimate business expenditures,
               tax implications, funds availability, and subsequent
               payments to the appellant?

                      2) Did the Honorable Court err by assigning
               vehicles exclusively used for business purposes as available
               income to the appellant, and assess capital expenditures as
               income that would later be attributed to the business as
               equipment/vehicle sales, thus double counting income?

                      3) Did the Honorable Court place too heavy of a
               burden on the appellant with a $4,923 monthly ordered
               amount based on a fictitious picture of the business, thus
               placing him in excess debt and without enough income for
               basic sustenance?

                      4) Did the Honorable Court wrongfully allow
               mother to claim unsupported childcare expenses in excess
               of what is needed?



                                             12
See Defendant's Statement of Errors, Mann, supra. (C.P. Northampton 5/1/2020).

                                     Standard of Review

        It is well established that the Superior   Court's scope of review is limited in child

support cases. ar& Haley   v.   Haley, 549 A.2d 1316, 1317 (Pa. Super. 1988). It is within

the trial court's discretion to determine the amount of a child support order, and its

judgment should not be disturbed on appeal absent a clear abuse of discretion. M.,

quoting Ritter v. Ritter, 518 A.2d 319, 322 (Pa. Super. 1986). "'On appeal. a trial court's

child support order will not be disturbed unless there is insufficient evidence to sustain it

or the court abused its discretion in fashioning the award.'" Id., quoting Fee      v.   Fee, 4%

A.2d 793, 794 (Pa. Super. 1985) (internal punctuation omitted). The Pennsylvania

Supreme Court has stated as follows:

                "Abuse of discretion" is synonymous with a failure to
                exercise a sound, reasonable, and legal discretion. It is a
                strict legal term indicating that ran] appellate court is of
                opinion that there was commission of an error of law by the
                trial court. It does not imply intentional wrong or bad faith,
                or misconduct, nor any reflection on the judge but means
                the clearly erroneous conclusion and judgment-one that is
                clearly against logic and effect of such facts as are
                presented in support of the application or against the
                reasonable and probable deductions to be drawn from the
                facts disclosed upon the hearing; and improvident exercise
                of discretion; and error of law.

McKolanis v MeKolanis, 644 A.2d 1256 (Pa. Super. 1994), citing Corn.           v.   Powell, 527

Pa. 288, 297 n.8. 590 A.2d 1240, 1244 n.8 (1991). A finding of abuse of discretion will

be made only upon a showing of clear and convincing evidence. Koller           v.   Koller, 481

A.2d 1218 (Pa. Super. 1984). The role of an appellate Court in support proceedings is

limited and a finding of abuse of discretion should not he made lightly. See Haley, 549

A.2d at 1317, citing Hartley v. Hartley, 528 A.2d 233 (Pa. Super. 1987); see also Shindel



                                                13
v.   Leedom, 504 A.2d 353 (Pa. Super. 1986).

                                           Discussion

          It is respectfully submitted that Defendant's appeal is without merit and should be

dismissed.

          As set forth above, Defendant has raised four (4) alleged errors on his appeal.

The first three (3) of Defendant's alleged errors deal with the calculation of his income

for support obligation purposes. The fourth alleged error addresses the calculation of

 Plaintiff's income, specifically the nanny and preschool expenses.

          Pennsylvania Rule of Civil Procedure 1910.16-2, titled "Support Guidelines.

 Calculation of Monthly Net Income" provides as follows:

                  Generally, the support amount awarded is based on the
                  parties' monthly net income.

                  (a) Monthly Gross Income. Monthly gross income is
                  ordinarily based on at least a six-month average of a party's
                  income. The support law, 23 Pa.C.S. § 4302, defines the
                  term "income" and includes income from any source. The
                  statute lists many types of income including, but not limited
                  to:

                  (1) wages, salaries, bonuses, fees, and commissions;
                  (2) net income from business or dealings in property;
                  (3) interest, rents, royalties, and dividends;
                  (4) pensions and all forms of retirement;
                  (5) income from an interest in an estate or trust;
                  (6) Social Security disability benefits, Social Security
                  retirement benefits, temporary and permanent disability
                  benefits, workers' compensation, and unemployment
                   compensation;
                   (7) alimony if, in the trier -of-fact's discretion, inclusion of
                   part or all of it is appropriate; and
                   (8) other entitlements to money or lump sum awards, without
                   regard to source, including:
                   (i) lottery winnings;
                   (ii) income tax refunds;
                   (iii) insurance compensation or settlements;
                   (iv) awards and verdicts; and


                                                 14
               (v) payments due to and collectible by an individual
               regardless of source.

Pa.R.C.P. No. 1910.16-2(a) (emphasis in original). This rule further provides as follows:

               (c) Monthly Net Income.

               (1) Unless these rules provide otherwise, the trier-of-fact
               shall deduct only the following items from monthly gross
               income to arrive at monthly net income:
               (i) federal, state, and local income taxes;
               (ii) unemployment compensation taxes and Local Services
               Taxes (LST);
               (iii) F.I.C.A. payments (Social Security, Medicare and Self-
               Employment taxes) and non-voluntary retirement
               payments;
               (iv) mandatory union dues; and
               (v) alimony paid to the other party.

Pa.R.C.P. No. 1910.16-2(c) (emphasis in original). Rule 1910.16-2(a) makes it clear that

a party may have multiple sources   of income that are included in the calculation of a

support obligation.

         I.      Defendant's business income was properly calculated and utilized in
                                 establishing his support obligation.

        Defendant's first alleged error is that we erred in "assessing" him an additional

$3,385.00 in monthly income without taking into consideration legitimate business

expenditures, tax implications, funds availability, and subsequent payments to the

appellant. See Statement of Errors atilt   1.   Defendant then alleges that we erred by

assigning vehicles exclusively used for business purposes as available income to the

appellant and assessing capital expenditures as income that would later be attributed to

the business as equipment/vehicle sales, thus double counting income. See Statement of

Errors at ¶ 2. These alleged errors are without merit.

        As noted in the DRS Conference Officer's July 9, 2019 Follow -Up Notes. the




                                                 15
DRS accountants reviewed Defendant's personal and business tax returns to determine

his monthly disposable income. See Follow -Up Notes, Mann, supra. (C.1). Northampton

7/9/2019). After that review of Defendant's tax returns by the DRS accountants, the

conference officer determined that Defendant had total disposable income of $3,385.69

from his company, Xero Limit Incorporated. Id.

        In Cunningham      v.   Cunningham, 548 A.2d 611 (Pa. Super. 1988), the Superior

Court stated as follows:

               It is well established that depreciation and depletion
               expenses, permitted under federal income tax law without
               proof of actual loss, will not automatically be deducted
               from gross income for purposes of determining awards of
               alimony and equitable distribution. In determining the
               financial responsibilities of the parties to a dissolving
               marriage, the court looks to the actual disposable income of
               the parties . . . Depreciation and depletion expenses should
               be deducted from gross income only where they reflect an
               actual reduction in the personal income of the part,
               claiming the deductions, such as where, e.g., he or she
               actually expends funds to replace worn equipment or
               purchase new reserves.

Cunningham    v.   Cunningham, 548 A.2d 611, 612-613 (Pa. Super. 1988) (emphasis

added). In the course of his deposition, Defendant testified that he did not take any salary

 from his business in 2018. See Notes of Transcript (N.T.), Deposition of Michael Mann

taken 10/22/2019 at p. 8 (C.1). Northampton 5/8/2020). Defendant testified that several

expenditures that were included in the claim for depreciation were actual expenditures_

 See Id. at pp. 11-12. Defendant also testified that $8,000.00 to $9,000.00 of the income

 attributed to him was being held as inventory, not cash flow available to him. Id. at p. 11.

 Defendant testified the business requires him to retain about $5,000.00 in earnings to

 cover the possibility of a "chargeback". Id. at pp. 8-9. Defendant also testified that the




                                                 16
vehicle expenses for the company were solely far business use and should not be added

back to his income. Id. at pp. 13-14.

         Defendant's testimony was unconvincing and self-serving, as was much of the

documentation submitted by Defendant, including the profit and loss statement, which

was not certified by an accountant and therefore not considered by DRS. Defendant

testified that while he did begin operation of Xero Limit in 2018, he had previously been

engaged in a similar business. Id. at pp. 35-36; Conference Notes, Mann, supra. (C.P.

Northampton 6/17/2019). Defendant chose to essentially restart the business under a new

name, and it did not appear to the Court that Defendant was actually beginning the new

business from scratch, as Defendant specifically testified that assets were transferred

from the old company to the new company. N.T. at pp. 37-38. Defendant's new

company did not appear to the Court as an actual start up business, as claimed by

Defendant, but rather a continuation of the old business under a new name. Furthermore,

at no   point in the course of these proceedings did Defendant provide any expert testimony

or other authority in support of his allegations that he was required to maintain a certain

inventory or retain earnings for potential chargebacks as he testified in his deposition.

         Additionally, the DRS conference officer specifically noted that   lals the
defendant has a personal vehicle and does not receive income for the use of the company

vehicle, no consideration continues to be given for the company vehicle." See

Conference Notes, Mann, supra. (6/17/2019). The conference officer also noted that

Defendant was not forthcoming regarding his income at the June 17. 2019 conference.

Id.

         The DRS accountants did a full review of Defendant's business tax return for




                                             17
2018 and made the determination that Defendant had total disposable income of

$3,385.69 from his new company. Nothing in the record convinced the Court otherwise.

Defendant's personal tax returns reflected monthly disposable income of $7,162.24.

Combining these amounts with Defendant's $600.00 in VA benefits, DRS properly

calculated Defendant's adjusted monthly net income to be $11,148.00          fm-   child support

calculation purposes.

       Based upon the record in this matter, it was not an error of law or abuse of

discretion to include the business income from Xero Limit as income for Defendant in the

support calculation. The DRS accountants did a full review of Defendant's tax returns

and determined that the amount utilized in the calculation was disposable monthly

income for Defendant. It is respectfully suggested that Defendant's first 2 alleged errors

on appeal are without merit.

               H.       Defendant's support obligation was properly calculated.
       Defendant's third alleged error   is that we placed    "too heavy of a burden on the

appellant with a $4,923 monthly ordered amount based on a fictitious picture of the

business, thus placing him in excess debt and without enough income for basic

sustenance". See Statement of Errors at ¶j 3. Essentially, Defendant argues that his

support obligation is too high.

       It is well established that "[title law in this Commonwealth requires

that each parent has a duty to support his or her children and both parents may have to

make sacrifices in order to meet this burden." D.H.      v. R. H,   900 A.2d 922, 928 (Pa.

Super. 2006), citing Christianson   v. Ely,   838 A.2d 630 (Pa. 2003); Sutliff v. Sutliff. 489

A.2d 764 (Pa. Super. 1985). The Court in D. H. further noted as follows:

               Pennsylvania       law   has     long   held    that     an   award


                                                18
               of child support is based upon the Child Support Guidelines
               promulgated by our Supreme Court. In relevant part, 23
               Pa.C.S.A. § 4322(a), Statewide guideline, provides:

               Child and spousal support shall be awarded pursuant to a
               Statewide guideline as established by general rule by the
               Supreme Court, so that persons similarly situated shall be
               treated similarly. The guideline shall be based upon the
               reasonable needs of the child or spouse seeking support and
               the ability of the obligor to provide support. In determining
               the     reasonable      needs    of the child or spouse
               seeking support and the ability of the obligor to
               provide support, the guideline shall place primary emphasis
                on the net incomes and earning capacities of the
               parties, with allowable deviations for unusual needs,
                extraordinary expenses and other factors, such as the parties'
                assets, as warrant special attention. The guideline so
                developed shall be reviewed at least once every four years.

D. H. , supra. at 929 (emphasis in original).

        Pennsylvania Rule of Civil Procedure 1910.16-1 through Rule 1910.16-7 govern

the award of child support and alimony pendente lite. These Rules set forth the support

guidelines for the amount of support to be paid by the obligor, set forth the formula and

method of calculating a support obligation, provide the rules for deviation from the

guidelines and address adjustments and allocations of various additional expenses. In the

instant matter, after the parties' incomes were established following review of the file, all

documents submitted, the parties' testimony, and the DRS accountant's review of the

parties' tax returns, the Court followed the guidelines and formulas set forth in the Rules

to enter the July 9, 2019 Order setting Defendant's support obligation. The Order was

based on the parties' respective net incomes and considered Plaintiff's childcare expenses

(to be discussed in greater detail below) and the parties' respective insurance costs. See

Order of Court, Mann, supra. (C.P. Northampton 7/11/2019). The calculations were

appended to the Order and were prepared in accordance with the applicable Rules of



                                                19
Civil Procedure.

        As discussed above, the July 9, 2019 Order, made final by our March 18, 2020

Order, was based upon Defendant's income, as determined by DRS after a full review of

his business and personal income tax returns for 2018. As the July 9, 2019 Order was

properly calculated, it was not an error of law or abuse of discretion to enter our March

18, 2020 Order making the July 9, 2019 Order final_ While Defendant may            believe his

support obligation is too high, the calculations were done in accordance with the

applicable Rules. Therefore, Defendant's third alleged error is without merit.

         III.      Plaintiff's Childcare expense was property calculated and considered.

        Defendant's fourth and final alleged error on appeal is that we wrongfully allowed

 Plaintiff to claim unsupported childcare expenses in excess of what is needed. See

 Statement of Errors at ¶ 4. This alleged error is without merit.

         Pennsylvania Rule of Civil Procedure 1910.16-6, titled "Support Guidelines.

 Basic Support Obligation Adjustments. Additional Expenses Allocation", provides,          in


 relevant part, as follows:

                   The trier -of-fact may allocate between the parties the
                   additional expenses in      subdivisions   (a) -(e).  If    a
                   basic support order is inappropriate under the facts of the
                   case, the trier -of-fact may allocate between the parties the
                   additional expenses.

                   Except for the subdivisions (b)(4) and (e) expenses, the trier -
                   of-fact shall calculate the parties' proportionate share of the
                   additional expenses after adjusting the parties' monthly net
                   income by the monthly spousal support or alimony pendente
                   lite amount received or paid, and then dividing each party's
                   adjusted monthly net income by the parties' combined
                   monthly net income. However, the trier -of-fact shall not
                   adjust the parties' monthly net incomes when apportioning
                   the expenses in child support only cases.




                                                 20
              (a) Child care expenses. The trier-of-fact shall allocate
              reasonable child care expenses paid by the parties, if
              necessary to maintain employment or appropriate education
              in pursuit of income. The trier -of-fact may order that the
              obligor's    share     is   added     to   his    or    her
              basic support obligation, paid directly to the service
              provider, or paid directly to the obligee. When a party is
              receiving a child care subsidy through the Department of
              Human Services, the expense allocated between the parties
              is the amount actually paid by the party receiving the
              subsidy.



               (1) Documentation of the child care expenses shall be
               provided to the other party within a reasonable period of time
               after receipt unless the service provider invoices the parties
               separately for their proportionate share of the expense.
               Allocation of expenses for which documentation is not
               timely provided to the other party shall be within the
               discretion              of              the             court.

               (2) Except as provided in subdivision (3), the
               total child care expenses shall be reduced to reflect the
               amount of the federal child care tax credit available to the
               eligible party, whether or not the credit is actually claimed
               by that party, up to the maximum annual cost allowable
               under         the       Internal       Revenue          Code.

               (3) The federal child care tax credit shall not be used to
               reduce the child care expenses subject to allocation between
               the parties if the eligible party is not qualified to receive the
               credit.

       Pa.R.C.P. No. 1910.16-6(a) (emphasis in original).

       As was noted at the June 17, 2019 conference, Plaintiff continued to have nanny

and preschool expenses for the children of this action. See Conference Notes, MOM,

supra. (C.P. Northampton 6/17/2019). The preschool cost was reported as $120.00 per

month for one child during the school year. Id. The conference officer noted that the

Plaintiff was utilizing a nanny at a cost of $12.00 per hour and that consideration had

been given to that expense in previous Court Orders for thirty (30) hours per week, for a


                                              21
period of thirty-eight (38) weeks per year. Id. Plaintiff indicated that she continued to

use the nanny as the youngest child of the action remained in preschool. Id. Plaintiff set

forth the hours/days the nanny is utilized and indicated that the parties utilized the nanny

during the marriage. Id. The conference officer noted that since there is still a child in

preschool, the nanny expense would continue to be considered. Id.

        Contrary to Defendant's assertion, the nanny expense and the preschool expense

were properly documented. As set forth in the July 18, 2019 conference officer notes,

"the plaintiff provided an updated notarized contract for the nanny for the children, as

well as [youngest child]' s enrollment in preschool at a cost of $120 per month for the

2018-2019 school year." See Alimony Pendente Lite Follow -Up Notes, Mann, supra.

(C.P. Northampton 7/18/2018). The preschool expense had been previously permitted for

one of the older children by Judge Murray in a prior Order, and it was deemed

appropriate to allow it for the parties' youngest child as well. See Conference Notes.

Mann, supra. (C.P. Northampton 6/17/2019).

        While Defendant questions the necessity of the nanny, claiming he could take on

some of the childcare time, Defendant acknowledged that the parties have a custody order

in place that dictates Defendant's time with the children. See N.T., Deposition of

 Defendant, at p. 30. Furthermore, Defendant testified in his deposition that he travels for

 his current job, and, as of the date of the deposition, had several trips scheduled during

 which he would be gone for up to a week at a time. Id. at pp. 34-35.

         Based upon the record, it was not an error of law or abuse of discretion to

 consider Plaintiffs nanny and preschool expenses in the support calculation_ Contrary to

 Defendant's assertion, the childcare expenses were not "unsupported" or "in excess of




                                              22
what is needed." The childcare expenses were properly calculated, supported by the

required documentation and properly utilized in the calculation of Defendant's support

obligation. Therefore, Defendant's fourth and final alleged error is without merit.

                                       Conclusion

        Based upon the foregoing, Defendant's appeal is without merit and should be

denied. The July 9, 2019 Order properly calculated Defendant's support obligation

 utilizing the income available to him from his business, his employment, and his VA

 benefits. Likewise, Plaintiffs income was properly calculated, and the childcare and

 preschool expenses were correctly factored into Defendant's support obligation as

 provided in the Rules of Civil Procedure. Each of Defendant's alleged errors is without

 merit, and the appeal should be denied.



                                              BY THE COURT



                                              JENNIFER R. SLETVOLD, J.




                                             23